Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a cylindrical sleeve with an outward facing illumination device and a forward facing imaging device at the distal end surface and a communication mechanism connected to an display that can wholly be slid over a tube insertion tool, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Bayer et al (US Patent 8182422B2).  Bayer discloses a cylindrical sleeve with an outward facing illumination device and a forward facing imaging device at the distal end surface and a communication mechanism connected to a display, but Bayer fails to disclose wherein the sleeve also is wholly slid over the insertion tool. Instead, Bayer recites a groove located at the distal end of the insertion tube that is used to enhance the quick connection of the sleeve with the tube.  Furthermore, modifying Bayer to have particularly a cylindrical sleeve with an outward facing illumination device and a forward facing imaging can wholly be slid over a tube insertion tool would destroy the quick connect/disconnect purpose of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4727859 to Lia, US Patent 5685822 to Harhen, US Patent 7435218B2 to Krattiger et al, US Patent Pub. 20120172664A1 to Hayman et al, and US Patent Pub. 20130006051A1 to Stace et al were considered in regards to the claims for disclosing a sleeve with a means to visualize the surgical site.  However, the references do not disclose wherein they are able to wholly slide over a tube insertion tool, and the Stace reference is not removable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775